                IN THE UNITED STATES DISTRICT COURT
              FOR THE EASTERN DISTRICT OF PENNSYLVANIA


IN RE: TARANI A. JOHNSON        :    CIVIL ACTION
                                :    Nos. 19-3620
                                :         19-2804


                              O R D E R


            AND NOW, this 25th day of March, 2020, upon

consideration of Johnson’s appellate briefs and the responses

thereto, and for the reasons set forth in the accompanying

memorandum, it is hereby ORDERED that:

    1.      the decisions of the bankruptcy court to grant Wells

Fargo relief from the automatic bankruptcy stay and to dismiss

Johnson’s Chapter 13 bankruptcy appeal without prejudice are

AFFIRMED;

    2.      Johnson’s two appeals are DISMISSED; and

    3.      all pending motions filed in case no. 19-3620

(including ECF Nos. 8, 18, 20, 24, and 25) are DENIED as moot.



            AND IT IS SO ORDERED.



                           /s/ Eduardo C. Robreno
                           EDUARDO C. ROBRENO, J.
